Exhibit 10.8

Description of Applera Corporation
Fiscal 2005 Incentive Compensation Program


Most Applera Corporation (“Applera”) employees not compensated on a commission
basis, including Applera’s executive officers, participate in Applera’s
Incentive Compensation Program. The Management Resources Committee of the
Applera Board of Directors (the “MRC”) uses specific performance objectives for
each business unit as a basis on which to measure the performance of Applera’s
employees under this program. For the Applied Biosystems Group, the MRC uses
EBIT (earnings before interest and taxes), revenue, cash flow, EPS (earnings per
share), and the achievement of specific business goals. For the Celera Genomics
Group, the MRC uses EBIT, cash flow, and the achievement of specific business
goals. For Celera Diagnostics, a joint venture between the Applied Biosystems
Group and the Celera Genomics Group, the MRC uses EBIT, revenue, cash flow, and
the achievement of specific business goals. For corporate employees (including
Applera’s Chief Executive Officer and certain other executive officers), the MRC
uses a combination of the performance results for the Applied Biosystems Group
and the Celera Genomics Group.


--------------------------------------------------------------------------------